Exhibit 10.1

[Letterhead of Wells Fargo Capital Finance, LLC]

June 5, 2013

Mad Catz, Inc.

7480 Mission Valley Road

Suite 101

San Diego, CA

92108

Dear Sirs/Mesdames:

 

Re: Fourth Amended and Restated Credit Agreement dated August 1, 2012 (as
amended, modified, supplemented, extended, renewed, restated or replaced from
time to time, the “Credit Agreement”) between Wells Fargo Capital Finance, LLC,
(“Wells Fargo”), Mad Catz, Inc. (the “Borrower”) and the Obligors party thereto.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to them in the Credit Agreement unless stated otherwise.

 

You have requested that Wells Fargo amend the Credit Agreement as set out
herein.

 

1. Amendments to Credit Agreement

 

  (a) Section 8.25 (Excess Availability) of the Credit Agreement is hereby
deleted and replaced with the following:

 

    “8.25 Excess Availability

 

    Borrower shall maintain Excess Availability of not less than (a) $3,000,000
at all times starting January 1, 2013 to and including May 31, 2013,
(b) $2,000,000 at all times from and including June 1, 2013 to and including
June 30, 2013 and (c) $3,000,000 at all times starting July 1, 2013 and
thereafter.”

 

  (b) This Agreement is an amendment to the Credit Agreement. Unless the context
of this Agreement otherwise requires, the Credit Agreement and this Agreement
shall be read together and shall have effect as if the provisions of the Credit
Agreement and this Agreement were contained in one agreement. The term
“Agreement” when used in the Credit Agreement means the Credit Agreement as
amended by this Agreement, together with all amendments, modifications,
supplements, extensions, renewals, restatements and replacements thereof from
time to time.

 

  (c) Nothing in this Agreement, nor in the Credit Agreement when read together
with this Agreement, shall constitute a novation, payment, re-advance or
reduction or termination in respect of any Obligations.



--------------------------------------------------------------------------------

2. Representations and Warranties

 

  In order to induce Wells Fargo to enter into this Agreement, the Borrower and
each Obligor represent and warrant to Wells Fargo as follows, which
representations and warranties shall survive the execution and delivery of this
Agreement:

 

  (a) After giving effect to this Agreement:

 

  (i) all of the representations and warranties in the Credit Agreement and the
other Financing Agreements are true and correct as of the date hereof;

 

  (ii) each of the Borrower and the Obligors is in compliance with all the
covenants contained in the Credit Agreement and the other Financing Agreements;

 

  (iii) no Default or Event of Default exists or is continuing;

 

  (b) the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder are all within the Borrower’s and each
Obligor’s corporate powers, have been duly authorized and are not in
contravention of law or the terms of the Borrower’s or each Obligor’s
certificate of incorporation, by-laws or other organizational documentation, or
any indenture, agreement or undertaking to which the Borrower or an Obligor is a
party or by which the Borrower’s or an Obligor’s property is bound;

 

  (c) each of the Borrower and the Obligors have duly executed and delivered
this Agreement; and

 

  (d) this Agreement constitutes a legal, valid and binding obligation of the
Borrower and each Obligor, enforceable against them by Wells Fargo in accordance
with the terms of this Agreement.

 

3. General

 

  (a) The Credit Agreement, as amended by this Agreement, shall continue in full
force and effect and the rights and obligations of all parties thereunder shall
not be affected or prejudiced in any manner except as specifically provided for
herein.

 

  (b) It is agreed and confirmed that after giving effect to this Agreement, all
security and guarantees delivered by the Borrower and each Obligor secures the
payment and performance of all of the Obligations including, without limitation,
the obligations, liabilities and indebtedness arising under the Credit
Agreement.

 

  (c) The Borrower and each Obligor shall execute and deliver such documents and
take such actions as may be necessary or desirable by Wells Fargo to give effect
to the provisions and purposes of this Agreement, all at the expense of the
Borrower and each Obligor.

 

  (d) The Borrower agrees to pay Wells Fargo a $5000 amendment fee upon the
Borrower’s execution of this Agreement.

 

- 2 -

 



--------------------------------------------------------------------------------

  (e) The Borrower and each Obligor shall pay all fees, expenses and
disbursements including, without limitation, legal fees, incurred by or payable
to Wells Fargo in connection with the preparation, negotiation, execution,
delivery, review and enforcement of this Agreement and all other documents and
instruments arising therefrom and/or executed in connection therewith.

 

  (f) This Agreement may be executed and delivered by facsimile or pdf and in
any number of counterparts, each of which when so executed and delivered is an
original and all of which taken together constitute one and the same instrument.

 

  (g) This Agreement shall be governed by the laws of the State of Illinois.

 

  (h) This Agreement is a Financing Agreement.

If the foregoing correctly sets out our agreement, please indicate your
acceptance of the terms and conditions of this Agreement by signing below and
returning an executed copy to us by no later than 5:00 p.m. on June 6, 2013
after which time, if not accepted by all of you, this Agreement shall be null
and void.

Yours truly,

 

WELLS FARGO CAPITAL FINANCE, LLC Per:   /S/ SEAN M. NOONAN   Name: Sean M.
Noonan   Title:   Vice President, Relationship Manager

 

- 3 -

 



--------------------------------------------------------------------------------

MAD CATZ, INC.     MAD CATZ INTERACTIVE, INC. Per:     /S/ DARREN RICHARDSON    
Per:     /S/ DARREN RICHARDSON   Name: Darren Richardson       Name: Darren
Richardson   Title: President & CEO       Title: President & CEO 1328158 ONTARIO
INC.     WINKLER ATLANTIC HOLDINGS LIMITED Per:   /S/ DARREN RICHARDSON     Per:
  /S/ DARREN RICHARDSON  

Name: Darren Richardson

Title: Director

     

Name: Darren Richardson

Title: Director

MAD CATZ EUROPE LIMITED     MAD CATZ INTERACTIVE ASIA LIMITED Per:   /S/ BRIAN
ANDERSEN     Per:   /S/ DARREN RICHARDSON  

Name: Brian Andersen

Title: COO

     

Name: Darren Richardson

Title: Director

FX UNLIMITED, INC.     MAD CATZ GMBH Per:   /S/ DARREN RICHARDSON     Per:   /S/
MARTIN EBERLE  

Name: Darren Richardson

Title: CEO

     

Name: Martin Eberle

Title: Geschäftsführer

SAITEK, S.A.     MAD CATZ TECHNOLOGICAL
DEVELOPMENT (SHENZHEN) CO., LTD. Per:   /S/ OLIVIER VOIRIN     Per:   /S/
NICHOLAS CHEUNG  

Name: Olivier Voirin

Title: President

     

Name: Nicholas CHEUNG

Title: Legal Representative

MAD CATZ CO., LTD.     Per:   /S/ TAKETOSHI MATSUURA        

Name: Taketoshi Matsuura

Title: Representative Director, President

     

 

- 4 -

 